524 Pa. 403 (1990)
573 A.2d 536
Honorable Lucien BLACKWELL, Member City Council of Philadelphia, Honorable David Cohen, Member City Council Philadelphia and Honorable Francis Rafferty, Member City Council of Philadelphia, Appellees,
v.
COMMONWEALTH of Pennsylvania, STATE ETHICS COMMISSION, Appellant.
Supreme Court of Pennsylvania.
Argued October 23, 1989.
Decided March 30, 1990.

ORDER
PER CURIAM.
The Petition of the Sunset Leadership Committee to Intervene is Granted. The Application of the State Ethics Commission, the Sunset Leadership Committee and the Office of General Counsel seeking reargument is granted *404 limited to the question of the retrospective application of our decision reached in this matter on December 13, 1989. 523 Pa. 347, 567 A.2d 630.
In as much as the same issue of retroactivity is also at issue in SEC v. Helen L.P. Anderson, 2374 C.D. 1988, appeal filed at 10 Appeal Docket Middle District 1990, M.P., An Undisclosed Elected Official v. SEC, 44 Commonwealth Court Misc.Dkt.1989, West Shore School District v. Pennsylvania, Labor Relations Board, 15 Commonwealth Court Misc.Dkt.1990, and Blackwell, et al. v. SEC, No. 2222 Commonwealth Docket 1988, plenary jurisdiction is assumed over all these matters and they are ordered consolidated with this application for reargument.